Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s submission of a substitute specification in both marked-up and clean formats in compliance with 37 C.F.R. 1.52, 1.121(b)(3), and 1.125, filed 21 March 2022 is acknowledged. Applicant’s amendment of the claims filed 21 March 2022 has been entered. Applicant’s remarks filed 21 March 2022 are acknowledged.
Claims 4, 13, 15-31 and 35 are cancelled. Claim 40 has been added. Claims 1-3, 5-12, 14, 32-34 and 36-40 are pending and under examination to the extent they read on the elected species: wherein the agent that decreases IL-23R activity and does not decrease IL-12R activity is a polypeptide. Claims 1-3, 5-8, 10-12, 14, 32-34 and 36-40 read on the elected species.

Specification
The objection to the specification for containing an embedded hyperlink and/or other form of browser-executable code (at p. 30, Table 2) is withdrawn in response to Applicant’s amendment of the specification.
The objection to the specification for typographical errors is withdrawn in response to Applicant’s amendment of the specification.

Claim Rejections Withdrawn
The rejections of claims 13 and 37-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn in view of the cancellation of claim 13 and amendment of claim 37.

Claim Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Amended claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 is amended to recite “wherein the antibody is administered to the subject at a dose of about 0.1 to 300 mg/kg of the weight of the patient divided into one to here or more doses.” It is unclear how the dose is divided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, 10-12, 14, 32-34, 36, 39 and 40 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Applicant argues that amended claim 1 now recites additional limitations on the “agent”, i.e., wherein the agent is a human or humanized monoclonal antibody (previously recited in claim 4) and wherein the antibody binds to an epitope of IL-23R comprising any one of SEQ ID NOs: 3, 4 or 5 (previously recited in claim 35). Applicant argues that the specification teaches one skilled in the art a substantial amount of information directed to properties that provide for the IL-23R antibodies to produce their effects, and the skilled artisan can envision which of the antibodies that bind to IL-23R can function in Applicant’s claimed method; for example, the specification teaches that: i) the antibodies bind to IL-23R on the surface of Treg cells; ii) the antibodies recognize the extracellular domain of the IL-23R chain and do not recognize the IL-12R chain; iii) the antibodies bind to the epitopes represented by SEQ ID NOs: 3, 4 or 5 in the extracellular domain of the IL-23R chain; iv) in binding as described in (iii), the antibodies decrease IL-23R activity and do not decrease IL-12R activity; v) in binding as described herein, the antibodies induce differentiation of Treg cells to effector Teff cells; vi) in binding as described herein, the antibodies decrease FoxP3 expression and increase IFN- in the cells; vii) in binding as described herein, the antibodies reduce the pSTATS:pSTAT3 ratio in cells; and viii) in binding as described herein, the antibodies modulate cancer. Applicant further argues that the specification also provides methods and assays for screening antibodies with the above-listed properties that would allow the skilled artisan to identify additional antibodies that function in a similar manner. 
Applicant’s arguments have been fully considered but have not been found to be persuasive.
Amended claim 1 now recites: “A method for treating cancer in a human subject, the method comprising: administering to a human subject in need thereof an agent that decreases IL-23R activity and does not decrease IL-12R activity, in an amount effective to treat the cancer; wherein the agent is a human or humanized monoclonal antibody; and wherein the antibody binds to an epitope of IL-23R on Treg cells, comprising any one of SEQ ID NOs: 3, 4, or 5.”
The amended claims encompass the use of a genus of human or humanized monoclonal antibodies that are defined by the binding epitope and one or more functional characteristics; for example, the antibody binds to an epitope of IL- 23R on Treg cells, comprising any one of SEQ ID NOs: 3, 4, or 5; the antibody decreases IL-23R activity and does not decrease IL-12R activity; and the binding of the antibody converts the Treg cells to Teff cells. The specification, however, does not provide adequate written description for the structures of the human/humanized monoclonal antibodies that exhibit these binding characteristics and functional activities as claimed.
Regarding human or humanized monoclonal antibodies defined by an epitope (i.e., wherein the antibody binds to an epitope of IL- 23R on Treg cells, comprising any one of SEQ ID NOs: 3, 4, or 5), it is well established in the art that monoclonal antibodies that bind to the same epitope have dissimilar binding site structures (see Nair et al. (2002), reference provided previously). The art does not teach how to predict the structures of the antibodies that bind to a disclosed epitope. A skilled artisan cannot predict the structural or functional features of plethora of antibodies that bind to an epitope of IL-23R comprising any one of SEQ ID NOs: 3, 4, or 5. In Amgen v. Sanofi, the court stressed that adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional; when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. (emphasis added). The instant specification, however, does not provide adequate written description of the antibody itself.
Regarding the antibodies that exhibit the activities as recited in the claims and those described above as i to viii, the specification does not teach the correlation of structure to function, such as what structural features are required for the antibodies to exhibit these activities/functions. The specification also fails to disclose a representative number of species in scope of the genus. Therefore, the specification does not satisfy the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
With respect to Applicant’s arguments that the specification provides methods and assays for screening antibodies with the above-listed properties that would allow the skilled artisan to identify additional antibodies that function in a similar manner, however, adequate written description requires more than a mere statement that is part of the invention and reference to a method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
What Applicant has disclosed in the specification is to use an agent capable of decreasing IL-23R activity and not decreasing IL-12R activity to selectively induce regulatory T (Treg) cell phenotypic instability and conversion of Treg cells into T effector cells in intratumoroal microenvironment, but not systemically. The specification describes that Treg cells are critically important for maintenance of a balanced immune system, in part because they help to dampen excessive immune responses and prevent autoimmunity; however, immune suppression exerted by Treg can impede anti-tumor immune responses and promote cancer growth. The specification discloses that a more advanced strategy of treating cancer is selective induction of Treg phenotypic instability and effector cell conversion of intratumoral but not systemic Treg. The specification describes that an IL-23R signaling pathway that activates STAT5 maintains Treg stability within the tumor microenvironment (TME). The specification discloses that agents capable of blocking the signaling pathway can induce intratumoral Treg conversion and are useful for treating cancer. The specification shows in the examples that two commercially antibodies, 12B2B6 (Biolegend clone) and 258018 (R&D clone), directed against the extracellular domain of IL-23R were used, and a significant delay in tumor growth was observed with antibody 12B2B64 (see, for example, FIG. 33). The specification also shows that a rat anti-mouse antibody directed against IL-23R induced Treg[Wingdings font/0xE0]Teff conversion in TME, which mediates anti-tumor activity in vivo (Example 1). The specification discloses that the anti-IL-23R antibodies with conversion activity recognize the extracellular domain of the IL-23R chain rather than the IL-12R common chain that also binds to IL-12 p40 subunit (FIG. 14). The specification discloses that epitope mapping identified that antibody 12B2B6 binds to SEQ ID NOs: 3 and 4, and antibody 258018 binds to SEQ ID NOs: 3, 4 and 5. However, except for antibodies 12B2B6 (Biolegend clone) and 258018 (R&D clone), the specification does not provide adequate written description for the genus of the human/humanized monoclonal antibodies that exhibit the activities as claimed. While the specification lists numerous commercially available anti-IL-23R antibodies (p. 22-26, Table 1), one skilled in the art cannot envision which of these antibodies are capable of decreasing IL-23R activity and not decreasing IL-12R activity, promoting the conversion of Treg cells to Teff cells, and eliciting anti-tumor activity in vivo. In the absence of sufficient teachings of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Therefore, except for the monoclonal antibodies 12B2B6 (Biolegend clone) and 258018 (R&D clone), the skilled artisan would not recognize that Applicant was in possession of the invention as broadly claimed at the time the application was filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8, 10, 14, 32, 36 and 40 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Presta (US 2010/0166767 A1, Pub. Date: Jul. 1, 2010).
Applicant argues that claim 1 has been amended to recite that the antibody binds to an epitope of IL-23R on Treg cells, comprising any one of SEQ ID NOs: 3, 4 and 5, and that Presta does not disclose Treg cells, nor such an epitope binding. Applicant argues that Presta discloses an antibody specific for IL-23R that suppresses a Th17 response in a subject with cancer, however, Th17 cells are T-helper cells, not Treg cells. Applicant argues that new claim 40 recites that binding of the antibody to the IL-23R differentiates the Treg cells to Teff cells, and Presta does not disclose Teff cells, nor differentiation of Treg cells into Teff cells.
Applicant’s arguments have been fully considered but have not been found to be persuasive.
Presta teaches a method of treating a subject (e.g., a human subject) having cancer comprising administering to the subject an antibody or an antigen-binding fragment thereof specific for IL-23R in an amount effective to block IL-23 signaling, wherein the antibody is a humanized or chimeric antibody [0025]. Presta teaches that IL-23 mediates signaling by binding to a heterodimeric receptor comprised of IL-23R and IL-12R1, and IL-12R1 is shared by the heterodimeric IL-12 receptor comprised of IL-12R1 and Il-12R2 subunits [0004]; the specific binding agents of the invention inhibit IL-23 activity but not IL-12 activity, and such agents would be expected to be safer (i.e. have a lower side effect profile) than agents that also inhibit IL-12 [0084]. Presta teaches that the IL-23R specific monoclonal antibodies may be generated using an immunogen comprising the extracellular portion of IL-23R, for example, amino acids 1-328 of the mature form of human IL-23R [0090]. The immunogen derived from amino acids 1-328 of the mature form of human IL-23R comprises SEQ ID NO: 3, 4 or 5 of the present claims, thus, the antibodies generated therefrom bind to a sequence comprising SEQ ID NO: 3, 4 or 5. Presta teaches that an IgG4 constant domain may be used for making the antibody [0115]. Presta also teaches dosing protocols of the antibodies or antibody fragments thereof for administration, e.g., a total weekly dose of 50 mg/kg body weight or more [0134]. Presta teaches that the IL-23R binding compounds of the present invention can also be used in combination with one or more antagonists (e.g., antibodies) of other cytokines, including, for example, IL-23p19, IL-17A, IL-17F, TNF-, IL-1P, IL-6 and TGF- [0149]. As evidenced by Kalliolias et al. (2016) (reference provided previously), TNF blockage can modulate immune responses (which meets “an immunomodulatory agent” recited in claim 10); and as evidenced by Egberts et al. (2008) (reference provided previously), anti-TNF- antibody can inhibit cancer cell growth (which meets “an agent that inhibits cancer cell growth” recited in claim 14). Regarding claim 32 and new claim 40, while Presta does not expressly teach that the antibody or antigen-binding fragment decreases IL-23R activity and does not decrease IL-12R activity in Treg cells (claim 32) and that the binding of the antibody to the epitope of IL-23R converts the Treg cells to Teff cells (claim 40), these activities would reasonably be considered to be inherent because the same therapeutic agent is administered to the same patient as the instant claims. A compound and all of its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).
With respect to Applicant’s arguments that Presta does not teach an antibody that binds to an epitope of IL-23R on Treg cells, comprising any one of SEQ ID NOs: 3, 4 and 5, the antibody taught by Presta meets these limitations. Presta teaches the use of the IL-23R specific monoclonal antibodies generated by using an immunogen comprising the extracellular portion of IL-23R, for example, amino acids 1-328 of the mature form of human IL-23R, which comprises SEQ ID NO: 3, 4 or 5 of the present claims. Claim 1 uses the open-ended term “comprising” (i.e., “comprising any one of SEQ ID NOs: 3, 4, or 5”), which encompasses any flanking sequence(s). Thus, the antibodies generated from the extracellular portion of IL-23R taught by Presta bind to a sequence comprising SEQ ID NO: 3, 4 or 5. As for binding to the IL-23R on Treg cells, upon administering to a subject, e.g., by intravenous administration, the antibody of Presta would necessarily bind to the IL-23R on Treg cells due to the binding affinity of the antibody with its antigen.
With respect to Applicant’s arguments that Presta does not teach the effects of the antibody on Treg cells, nor differentiation of Treg cells into Teff cells as recited in new claim 40, as set forth above, these activities would reasonably be considered to be inherent because the same therapeutic agent is administered to the same patient as the instant claims.
Therefore, Presta expressly and inherently teaches each and every limitation of the instant claims, and anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 remains rejected under 35 U.S.C. 103 as being unpatentable over Presta (US 2010/0166767 A1), as applied to the claims set forth above, and further in view of Lazar et al. (US 2006/0235208 A1, Pub. Date: Oct. 19, 2006). 
Applicant argues that the deficiencies of the Presta reference as set forth above are not remedied by combining the Lazar reference with Presta. Applicant argues that Presta, either alone or in combination with Lazar, does not teach or suggest the method as presently claimed. 
Applicant’s arguments have been fully considered but have not been found to be persuasive.
As set forth above. Presta teaches each and every limitation of the amended claim 1. While Presta does not teach that the antibody is free of antibody-dependent cellular cytotoxicity (ADCC) activity (claim 7), such deficiency is cured by the teachings of Lazar.  
Lazar teaches that “In contrast antibody therapeutics and indications wherein effector functions contribute to clinical efficacy, for some antibodies and clinical applications it may be favorable to reduce or eliminate binding to one or more FcγRs or reduce or eliminate one or more FcγR ─ or complement-mediated effector functions including but not limited to ADCC, ADCP, and/or CDC.  This is often the case for therapeutic antibodies whose mechanism of action involves blocking or antagonism but not killing of the cells bearing target antigen. In these cases depletion of target cells is undesirable and can be considered a side effect.” [0013]. Lazar teaches that “IgG isotypes that poorly recruit complement or effector cells, for example IgG2 and IgG4, can be used to address this problem in part.” (ibid.). Lazar teaches that “Fc variants should be engineered that not only ablate binding to FcγRs and/or C1q, but also maintain antibody stability, solubility, and structural integrity, as well as ability to interact with other important Fc ligands such as FcRn and proteins A and G.” (ibid.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antibody used by Presta with an engineered Fc domain to eliminate one or more FcγR or complement-mediated effector functions, e.g., ADCC activity. One of ordinary skill in the art would have been motivated to do so, because Presta teaches a method of treating a subject having cancer comprising administering to the subject an antibody specific for IL-23R in an amount effective to block IL-23 signaling, and Lazar further teaches that it may be favorable to modify the Fc domain to reduce or eliminate one or more FcγR or complement-mediated effector functions, e.g., ADCC activity, when the mechanism of action of the therapeutic antibodies involves blocking or antagonism but not killing of the cells bearing target antigen. Therefore, the combined teachings provide a reasonable expectation of success in treating cancer in the subject.

Claims 11 and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Presta (US 2010/0166767 A1), as applied to the claims set forth above, and further in view of Cogswell et al. (US 2013/0309250 A1, Pub. Date: Nov. 21, 2013). 
Applicant argues that the deficiencies of the Presta reference as set forth above are not remedied by combining the Cogswell reference with Presta. Applicant argues that Presta, either alone or in combination with Cogswell, does not teach or suggest the method as presently claimed. 
Applicant’s arguments have been fully considered but have not been found to be persuasive.
As set forth above. Presta teaches each and every limitation of the amended claim 1 and claim 10. While Presta does not teach further administering to the subject an immune checkpoint inhibitor, wherein the immune checkpoint inhibitor is an antagonist of a molecule selected from the group consisting of PD-1, TIM-3, TIGIT, VISTA, A2AR, B7-H3, B7-H4, BTLA, CTLA-4, IDO, KIR and LAG3 (claims 11 and 12), such deficiencies are cured by the teachings of Cogswell.  
Cogswell teaches treating a subject afflicted with a cancer comprising administering to the subject an antibody or an antigen-binding portion thereof that disrupts the interaction between Programmed Death-1 (PD-1) and Programmed Death Ligand-1 (PD-L1) (see claims). Cogswell teaches that disruption of the PD-1/PD-L1 interaction by antagonistic antibodies can enhance the immune response to cancerous cells in a patient [0109]. Cogswell teaches that PD-L1 is not expressed in normal human cells, but is abundant in a variety of human cancers; the interaction between PD-1 and PD-L1 impairs T cell responses as manifested by a decrease in tumor-infiltrating lymphocytes (TILs) and a decrease in T-cell receptor mediated proliferation, resulting in T cell anergy, exhaustion or apoptosis, and immune evasion by the cancerous cells (ibid.). Cogswell teaches that immune suppression can be reversed by inhibiting the local interaction between PD-L1 and PD-1 using an anti-PD-1 and/or an anti-PD-L1 antibody; either or both of these antibodies may be used alone or in conjunction with other anti-tumor or immunogenic agents (ibid.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an immune checkpoint inhibitor, such as an anti-PD-1 antibody and/or an anti-PD-L1 antibody, into the treatment method taught by Presta. One of ordinary skill in the art would have been motivated to do so, because Presta teaches a method of treating a subject having cancer comprising administering to the subject an antibody or an antigen-binding fragment thereof specific for IL-23R in an amount effective to block IL-23 signaling, and Cogswell further teaches that an anti-PD-1 antibody and/or an anti-PD-L1 antibody can enhance the immune response to cancerous cells in a patient and can be used in conjunction with other anti-tumor or immunogenic agents for treating cancer. Therefore, the combined teachings provide a reasonable expectation of success in treating cancer in a subject.

Claims 33 and 34 remain rejected under 35 U.S.C. 103 as being unpatentable over Presta (US 2010/0166767 A1), as applied to the claims set forth above, and further in view of Kortylewski et al. (Cancer Cell, 2009, Vol. 15:114-123). 
Applicant argues that the deficiencies of the Presta reference as set forth above are not remedied by combining the Kortylewski reference with Presta. Applicant argues that Presta, either alone or in combination with Kortylewski, does not teach or suggest the method as presently claimed. 
Applicant’s arguments have been fully considered but have not been found to be persuasive.
As set forth above. Presta teaches each and every limitation of the amended claim 1. While Presta does not teach measuring activation of STAT3, STAT5, and/or IFN- following administration of the antibody or an antigen-binding fragment thereof, wherein STAT3 expression is increased, STAT5 expression is decreased, and/or IFN- expression is increased, relative to a control subject (claims 33, 34), such deficiencies are cured by the teachings of Kortylewski.
Kortylewski teaches that two related cytokines, IL-23 and IL-12, play opposite roles in carcinogenesis; while IL-12 acts as a central cytokine in anti-tumor immunity due to its role in activating NK cells, Th1 and CTL responses, IL-23 enhances cancer progression (see SUMMARY). Kortylewski teaches that Stat3 signaling within the tumor microenvironment induces the pro-carcinogenic cytokine IL-23 and inhibit the anti-carcinogenic cytokine IL-12, thereby shifting the balance of tumor immunity towards carcinogenesis (ibid.). Kortylewski teaches measuring the levels of intracellular IFN- (mediated by IL-12) and IL-17 (mediated by IL-23) to assess the balance shift between the IL-23 and IL-12 signaling (Figure 6 (D)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the level of intracellular IFN- following administration of an antibody or an antigen-binding fragment thereof specific for IL-23R to a subject with cancer, to thereby assess the therapeutic effect of the treatment. One of ordinary skill in the art would have been motivated to do so, because Presta teaches a method of treating a subject having cancer comprising administering to the subject an antibody or an antigen-binding fragment thereof specific for IL-23R in an amount effective to block IL-23 signaling, and Kortylewski further teaches that the levels of intracellular IFN- and IL-17 can be used to assess the balance shift between anti-tumor immunity mediated by the IL-12 signaling and pro-carcinogenesis mediated by the IL-23 signaling. Therefore, the combined teachings provide a reasonable expectation of success in treating cancer in a subject.

Claim 39 remains rejected under 35 U.S.C. 103 as being unpatentable over Presta (US 2010/0166767 A1), as applied to the claims set forth above, and further in view of Suzuki et al. (Oncol. Lett., 2012, Vol. 4(2):199-204).
Applicant argues that the deficiencies of the Presta reference as set forth above are not remedied by combining the Suzuki reference with Presta. Applicant argues that Presta, either alone or in combination with Suzuki, does not teach or suggest the method as presently claimed. 
Applicant’s arguments have been fully considered but have not been found to be persuasive.
As set forth above. Presta teaches each and every limitation of the amended claim 1. While Presta does not teach treating a subject having melanoma or colorectal cancer (claim 39), such deficiency is cured by the teachings of Suzuki.
Suzuki teaches that IL-23R is expressed in colorectal carcinoma cells (see Abstract). Suzuki teaches that IL-23 directly enhances the proliferative and invasive activities of colorectal carcinoma, and therefore IL-23 is a potential target for colon cancer immunotherapy (see Discussion).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the method taught by Presta to treat a subject having colorectal carcinoma. One of ordinary skill in the art would have been motivated to do so, because Presta teaches a method of treating a subject having cancer comprising administering to the subject an antibody or an antigen-binding fragment thereof specific for IL-23R in an amount effective to block IL-23 signaling, and Suzuki further teaches that IL-23R is expressed in colorectal carcinoma cells and the IL-23 signaling is a potential target for colon cancer immunotherapy. Therefore, the combined teachings provide a reasonable expectation of success in treating colorectal carcinoma in a subject.

New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites “The method of claim 1, wherein the agent is a polypeptide, nucleic acid, or small molecule.” However, claim 1 has been amended to limit “wherein the agent is a human or humanized monoclonal antibody”. Claim 2 fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
NO CLAIM IS ALLOWED.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 10, 2022